Title: From Benjamin Franklin to Jonathan Shipley, [June? 1773]
From: Franklin, Benjamin
To: Shipley, Jonathan


[June? 1773]
Extract from Kalm’s Travels into America.
“It has been found repeatedly that these Trees [Peach Trees] can stand the Frost much better on Hills than in the Vallies; insomuch that when those in a Valley were killed by the Frost, those on a Hill were not hurt at all. It is remarkable that in cold Nights, all the Leaves to the height of 7 and even of 10 feet from the Ground, have been killed by the Frost, and all the Top remained unhurt. Further it is observable that the cold Nights which happen in Summer never do any hurt to the high Grounds, damaging only the low and moist ones.” Vol. II. page 83.

The above Extract shows that the Phenomenon mentioned by my dear good Friend is not uncommon in North America. I remember to have once travelled thro’ a Valley there, on both sides of which the Leaves on the Trees were killed to a certain height, the Line of the Blast appearing very even and level as far as the Eye could reach, all below the Line being blasted, and all above green. I think I have heard it observed here, that Frost in a dry Night does not hurt so much as when the Leaves have been wet. Fogs sometimes lie on low Grounds, and one can see over them from the Side of a Hill. Perhaps a Frost with such a Fog may affect the Trees immers’d in it more than those above it. In a hilly Country, too, tho’ the Valleys are warmest in the Day-Time, while the Sun shines, from the many Reflections of his Rays; yet as soon as he is set, the contrary takes place; the cooler Air of the Hills settles into the Vallies, and the warmer Air of the Vallies ascends to the Hills: This I have frequently observed in little Excursions from Philadelphia in the Summer Season. Riding out in the Day I have been swelter’d in the Vallies, notwithstanding the Thinness of my Dress, and refresh’d when passing over the Hills. Returning in the Evening, the same Thinness of Dress made me sensible of a chilling Coolness in the Vallies, while the Air on the Hills was agreeably warm.
Your very kind Invitation to Twyford, with the strong Impression I have from Experience, of the Happiness I might enjoy there, in a Family I so truly love, almost staggers my Resolution of visiting America this Summer. But I grow exceedingly homesick. I long to see my own Family once more. I draw towards the Conclusion of Life, and am afraid of being prevented that Pleasure. Besides, I feel myself become of no consequence here. I find I cannot prevent nor alter Measures that I see will be pernicious to us all. But there, where my Opinion and Advice is a little more regarded, I imagine I may still be of some Use, in diminishing or retarding the Mischief. It is true my Country pays me well for residing here: But I think a meer Labourer, tho’ paid as usual for a Days-work, would not be satisfied to turn a Grindstone all Day, where nothing was to be ground.
Please to present my respectful Compliments to good Mrs. Shipley, and all the amiable young Ladies, with your valuable Son, who, I hear by Mr. and Mrs. Jackson, is at present with you. I had a little of the Pleasure of their Company before they set out for Spa.
I have not yet heard from America how the Sermon was received there: But expect it will have several Editions in different Places, and be greatly applauded, as indeed it is here among all the Friends of Liberty and the Common Rights of Mankind. I think even the New Englanders will for once have a good Opinion of a Bishop. With the sincerest Esteem and most affectionate Respect, I am, My Lord, Your much obliged and most obedient humble Servant
B Franklin
Bishop of St. Asaph
